Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/15/2020 as modified by the preliminary amendment filed on 12/15/2020.  Claims 21-40 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 12/15/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 30-31 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Islam et al. (US 11,115,098 B2, Provisional application No. 62/654,153, filed on Apr. 6, 2018, hereinafter Islam), in view of Applicant provided NPL document  Huawei (3GPP TSG RAN WGl Meeting #94bis, October 8-12, 2018, hereinafter Huawei), and further in view of  Nguyen et al. (US 2018/0027563 Al, hereinafter Nguyen).
Regarding claim 21, Islam discloses, an apparatus of a user equipment (UE) (see e.g., “The network 140A is shown to include user equipment (UE) 101”, Fig. 1A, col. 2, lines 58-59, provi. page 38, line 5), the apparatus comprising: 
processing circuitry (see e.g.,  Fig. 6, processor 602, provi. Fig. XZ processor XZ12), wherein to configure the UE for New Radio (NR) sidelink communication (see e.g., “the UEs 101 and 102 can be configured to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) communication signals with each other or with any of the RAN nodes 111 and 112…”, col. 5, lines 33-45, prov. page 42, lines 8-10 and/or “the UEs 101 and 102 may further directly exchange communication data via a ProSe interface 105. The ProSe interface 105 may alternatively be referred to as a sidelink interface”,  Fig. 1A, col. 4, lines 54-57, provi. page 40, lines 11-13 and/or “a gNB 128 can include a node providing new radio (NR) user plane and control plane protocol termination towards the UE”, Fig. 1D, col. 9, lines 30-32, provi. page 52, lines 11-15 ), the processing circuitry is to: 
decode radio resource control (RRC) signaling to determine first configuration information and second configuration information (see e.g., “the first and second configuration messages are indicated to the UE by UE-specific RRC signaling”, col. 39, lines 59-60, provi. page 79, lines 2-3 and/or “configuration messages can be transmitted to the UE by higher layer signaling, such as RRC signaling. One or more of the configuration messages mentioned above can be appended to another configuration message which provides other configuration information…”, col. 14, lines 60-65, prov. page 4, lines 8-13 and/or “the processing circuitry is to decode a first configuration message received from a base station…A second configuration message is decoded”, Abstract), 
memory coupled to the processing circuitry and configured to store the RRC signaling (see e.g., “configuration messages can be transmitted to the UE by higher layer signaling, such as RRC signaling. One or more of the configuration messages mentioned above can be appended to another configuration message which provides other configuration information…”, col. 14, lines 60-65, prov. page 4, lines 8-13 and/or Fig. 6, memory 622; examiner’s Note: storing configuration message is a well-known technique in the art).
Islam fails to explicitly disclose, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology, the second configuration information identifying a resource pool within the sidelink BWP; 
select an available slot from the resource pool based on the BWP numerology; and 
encode a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot;
In the same field of endeavor Huawei discloses, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology (see e.g., “The Uu BWP concept is reused for the side/ink, with side/ink transmission/reception occurring within a SL-BWP. A SL-BWP can be UE-specifically configured”, page 11, lines 1-2 and/or “ NR Uu supports configurable numerologies with different subcarrier spacings…”, page 10, lines 3-9, Fig. 9. “flexible numerology configuration for SL BWPs”), the second configuration information identifying a resource pool within the sidelink BWP (see e.g., “Resource pool(s) are define within a BWP: for NR Uu, the Uu data and control channel resources are configured per BWP. For a unified NR design, the sidelink resource configuration, should also be done per SL-BWP. Within an active BWP, a UE can be (pre-)configured with multiple resource pools to transmit and receive as shown in Figure 10”, page 11, lines 25-28); 
select an available slot from the resource pool based on the BWP numerology (see e.g., “V2X UE will be configured with more resource pools than BWPs. Resource pool selection for an active SL BWP should be determined. One simple approach is configuring association of resource pool(s) and a SL BWP, and available resource pool(s) could be selected by the association when the SL BWP is active”, page 12, lines 2-5 and/or “ NR Uu supports configurable numerologies with different subcarrier spacings…”, page 10, lines 3-9, Fig. 9. “flexible numerology configuration for SL BWPs”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam with Huawei, in order to meet 3GPP service requirements for enhanced V2X scenarios, providing reliability and improving latency (see Huawei, page 1, lines 34-41).
Islam and Huawei combined fail to explicitly disclose, encode a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot.
In the same field of endeavor Nguyen discloses, encode a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot ( see e.g., “a UE 115 may execute a set of codes to control the functional elements…”, Fig. 11, [0119] and/or “UE 115 may transmit the multi-cluster transmission on the selected cluster resource”, Fig. 11, [0125] and/or “first v-UE 205 may transmit a multi-cluster transmission to second v-UE 210 using the selected cluster resource…the SA message and the multi-cluster transmission may be transmitted in the same cluster. For example, the SA message may occupy the first two RBs of the cluster and the data may occupy the remaining RBs of the cluster”, Fig. 2, [0063]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam and Huawei with Nguyen, in order to transmit the multi-cluster transmission using the selected cluster resource by the UE (see Nguyen, paragraph [0006]).
Regarding claim 30, Islam, Huawei and Nguyen combined disclose, transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (see Islam e.g., “any of the nodes 111 or 112 can be configured to communicate to the UEs 101, 102 (e.g., dynamically) an antenna panel selection and a transmit (Tx) beam selection that can be used by the UE for data transmission on a physical uplink shared channel (PUSCH) as well as for sounding reference signal (SRS) transmission”, col. 7, lines 62-65 and/or “any of the nodes 111 or 112 can be configured to communicate to the UEs 101, 102 (e.g., dynamically) an antenna panel selection and a receive (Rx) beam selection that can be used by the UE for data reception…”, col. 7, lines 54-60).
Regarding claim 31, Islam discloses, a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) (see e.g., “The network 140A is shown to include user equipment (UE) 101”, Fig. 1A, col. 2, lines 58-59, provi. page 38, line 5 and/or “communication device-readable media may include non-transitory communication device-readable media”, col. 43, lines 8-10, provi. page 80, lines 8), the instructions to configure the UE for New Radio (NR) sidelink communication (see e.g., “the UEs 101 and 102 can be configured to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) communication signals with each other or with any of the RAN nodes 111 and 112…”, col. 5, lines 33-45, prov. page 42, lines 8-10 and/or “the UEs 101 and 102 may further directly exchange communication data via a ProSe interface 105. The ProSe interface 105 may alternatively be referred to as a sidelink interface”,  Fig. 1A, col. 4, lines 54-57, provi. page 40, lines 11-13 and/or “a gNB 128 can include a node providing new radio (NR) user plane and control plane protocol termination towards the UE”, Fig. 1D, col. 9, lines 30-32, provi. page 52, lines 11-15), and to cause the UE to perform operations comprising: 
decoding radio resource control (RRC) signaling to determine first configuration information and second configuration information (see e.g., “the first and second configuration messages are indicated to the UE by UE-specific RRC signaling”, col. 39, lines 59-60, provi. page 79, lines 2-3 and/or “configuration messages can be transmitted to the UE by higher layer signaling, such as RRC signaling. One or more of the configuration messages mentioned above can be appended to another configuration message which provides other configuration information…”, col. 14, lines 60-65, prov. page 4, lines 8-13 and/or “the processing circuitry is to decode a first configuration message received from a base station…A second configuration message is decoded”, Abstract), 
Islam fails to explicitly disclose, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology, the second configuration information identifying a resource pool within the sidelink BWP; 
selecting an available slot from the resource pool based on the BWP numerology; and 
encoding a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot;
In the same field of endeavor Huawei discloses, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology (see e.g., “The Uu BWP concept is reused for the side/ink, with side/ink transmission/reception occurring within a SL-BWP. A SL-BWP can be UE-specifically configured”, page 11, lines 1-2 and/or “ NR Uu supports configurable numerologies with different subcarrier spacings…”, page 10, lines 3-9, Fig. 9. “flexible numerology configuration for SL BWPs”), the second configuration information identifying a resource pool within the sidelink BWP (see e.g., “Resource pool(s) are define within a BWP: for NR Uu, the Uu data and control channel resources are configured per BWP. For a unified NR design, the sidelink resource configuration, should also be done per SL-BWP. Within an active BWP, a UE can be (pre-)configured with multiple resource pools to transmit and receive as shown in Figure 10”, page 11, lines 25-28); 
selecting an available slot from the resource pool based on the BWP numerology (see e.g., “V2X UE will be configured with more resource pools than BWPs. Resource pool selection for an active SL BWP should be determined. One simple approach is configuring association of resource pool(s) and a SL BWP, and available resource pool(s) could be selected by the association when the SL BWP is active”, page 12, lines 2-5 and/or “ NR Uu supports configurable numerologies with different subcarrier spacings…”, page 10, lines 3-9, Fig. 9. “flexible numerology configuration for SL BWPs”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam with Huawei, in order to meet 3GPP service requirements for enhanced V2X scenarios, providing reliability and improving latency (see Huawei, page 1, lines 34-41).
Islam and Huawei combined fail to explicitly disclose, encoding a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot.
In the same field of endeavor Nguyen discloses, encoding a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot ( see e.g., “a UE 115 may execute a set of codes to control the functional elements…”, Fig. 11, [0119] and/or “UE 115 may transmit the multi-cluster transmission on the selected cluster resource”, Fig. 11, [0125] and/or “first v-UE 205 may transmit a multi-cluster transmission to second v-UE 210 using the selected cluster resource…the SA message and the multi-cluster transmission may be transmitted in the same cluster. For example, the SA message may occupy the first two RBs of the cluster and the data may occupy the remaining RBs of the cluster”, Fig. 2, [0063]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam and Huawei with Nguyen, in order to transmit the multi-cluster transmission using the selected cluster resource by the UE (see Nguyen, paragraph [0006]).
Regarding claim 38, Islam discloses, a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a base station (see e.g., RAN 110, Fig. 1A, provi. Fig. XQ, RAN XQ10 and/or “communication device-readable media may include non-transitory communication device-readable media”, col. 43, lines 8-10, provi. page 80, lines 8), the instructions to enable sidelink configuration in a 5G-New Radio (NR) network (see e.g., “the UEs 101 and 102 can be configured to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) communication signals with each other or with any of the RAN nodes 111 and 112…”, col. 5, lines 33-45, prov. page 42, lines 8-10 and/or “the UEs 101 and 102 may further directly exchange communication data via a ProSe interface 105. The ProSe interface 105 may alternatively be referred to as a sidelink interface”,  Fig. 1A, col. 4, lines 54-57, provi. page 40, lines 11-13 and/or “a gNB 128 can include a node providing new radio (NR) user plane and control plane protocol termination towards the UE”, Fig. 1D, col. 9, lines 30-32, provi. page 52, lines 11-15), and to cause the base station to perform operations comprising: 
encoding radio resource control (RRC) signaling for transmission to a first user equipment (UE), the RRC signaling including first configuration information and second configuration information (see e.g., “the first and second configuration messages are indicated to the UE by UE-specific RRC signaling”, col. 39, lines 59-60, provi. page 79, lines 2-3 and/or “configuration messages can be transmitted to the UE by higher layer signaling, such as RRC signaling. One or more of the configuration messages mentioned above can be appended to another configuration message which provides other configuration information…”, col. 14, lines 60-65, prov. page 4, lines 8-13 and/or “the processing circuitry is to decode a first configuration message received from a base station…A second configuration message is decoded”, Abstract),
Islam fails to explicitly disclose, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology for a sidelink transmission by the first UE to a second UE,
the second configuration information identifying a resource pool within the sidelink BWP, and 
the sidelink transmission configured based on the BWP numerology and within a resource block (RB) of an available slot from the resource pool.
In the same field of endeavor Huawei discloses, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology for a sidelink transmission by the first UE to a second UE (see e.g., “The Uu BWP concept is reused for the side/ink, with side/ink transmission/reception occurring within a SL-BWP. A SL-BWP can be UE-specifically configured”, page 11, lines 1-2 and/or “ NR Uu supports configurable numerologies with different subcarrier spacings…”, page 10, lines 3-9, Fig. 9. “flexible numerology configuration for SL BWPs”), the second configuration information identifying a resource pool within the sidelink BWP (see e.g., “Resource pool(s) are define within a BWP: for NR Uu, the Uu data and control channel resources are configured per BWP. For a unified NR design, the sidelink resource configuration, should also be done per SL-BWP. Within an active BWP, a UE can be (pre-)configured with multiple resource pools to transmit and receive as shown in Figure 10”, page 11, lines 25-28),
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam with Huawei, in order to meet 3GPP service requirements for enhanced V2X scenarios, providing reliability and improving latency (see Huawei, page 1, lines 34-41).
Islam and Huawei combined fail to explicitly disclose, the sidelink transmission configured based on the BWP numerology and within a resource block (RB) of an available slot from the resource pool.
In the same field of endeavor Nguyen discloses, the sidelink transmission configured based on the BWP numerology and within a resource block (RB) of an available slot from the resource pool ( see e.g., “a UE 115 may execute a set of codes to control the functional elements…”, Fig. 11, [0119] and/or “UE 115 may transmit the multi-cluster transmission on the selected cluster resource”, Fig. 11, [0125] and/or “first v-UE 205 may transmit a multi-cluster transmission to second v-UE 210 using the selected cluster resource…the SA message and the multi-cluster transmission may be transmitted in the same cluster. For example, the SA message may occupy the first two RBs of the cluster and the data may occupy the remaining RBs of the cluster”, Fig. 2, [0063]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam and Huawei with Nguyen, in order to transmit the multi-cluster transmission using the selected cluster resource by the UE (see Nguyen, paragraph [0006]).
Claims 22, 32 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Islam, in view of Huawei, in view of  Nguyen as applied to claims 21, 31 and 38, in view of  Chou et al. (US 2018/0139778 Al, hereinafter Chou).
Regarding claim 22, Islam, Huawei and Nguyen combined fail to explicitly disclose, wherein the BWP numerology comprises sub-carrier spacing (SCS) and cyclic prefix (CP) length used during the sidelink transmission.
In the same field of endeavor Chou discloses, wherein the BWP numerology comprises sub-carrier spacing (SCS} and cyclic prefix (CP) length used during the sidelink transmission (see e.g., “The base station can communicate with one or more UEs in the radio communication system through the plurality of cells. A cell may allocate sidelink (SL) resources for supporting proximity service (ProSe)”, [0036] and/or “A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc.”, [0114]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam, Huawei and Nguyen with Chou, in order to allocate sidelink (SL) resources for supporting proximity service (ProSe) (see Chou, paragraph [0036]).
Regarding claim 32, Islam, Huawei and Nguyen combined fail to explicitly disclose, wherein the BWP numerology comprises sub-carrier spacing (SCS) and cyclic prefix (CP) length used during the sidelink transmission.
In the same field of endeavor Chou discloses, wherein the BWP numerology comprises sub-carrier spacing (SCS} and cyclic prefix (CP) length used during the sidelink transmission (see e.g., “The base station can communicate with one or more UEs in the radio communication system through the plurality of cells. A cell may allocate sidelink (SL) resources for supporting proximity service (ProSe)”, [0036] and/or “A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc.”, [0114]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam, Huawei and Nguyen with Chou, in order to allocate sidelink (SL) resources for supporting proximity service (ProSe) (see Chou, paragraph [0036]).
Regarding claim 39, Islam, Huawei and Nguyen combined fail to explicitly disclose, wherein the BWP numerology comprises sub-carrier spacing (SCS) and cyclic prefix (CP) length used during the sidelink transmission.
In the same field of endeavor Chou discloses, wherein the BWP numerology comprises sub-carrier spacing (SCS} and cyclic prefix (CP) length used during the sidelink transmission (see e.g., “The base station can communicate with one or more UEs in the radio communication system through the plurality of cells. A cell may allocate sidelink (SL) resources for supporting proximity service (ProSe)”, [0036] and/or “A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc.”, [0114]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Islam, Huawei and Nguyen with Chou, in order to allocate sidelink (SL) resources for supporting proximity service (ProSe) (see Chou, paragraph [0036]).
Allowable Subject Matter
Claims 23-29, 33-37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 23, the prior arts fail to teach, encode an uplink (UL) transmission to a base station, the UL transmission using the BWP numerology in an UL BWP.
As to claims 24, 34, the prior arts fail to teach, wherein the sidelink BWP is a sidelink transmit (TX) BWP of a plurality of sidelink TX BWPs within a sidelink carrier.
As to claims 33 and 40, the prior arts fail to teach, encoding an uplink (UL) transmission to a base station, the UL transmission using the BWP numerology in an UL BWP.
Claims 25-29 and 35-37 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645